The State




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 18, 2014

                                       No. 04-14-00392-CR

                                       Billy Bob OPPELT,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CR5849
                         Honorable Raymond Angelini, Judge Presiding

                                          ORDER
        The reporter’s record in this appeal was due July 7, 2014, but it was not filed. On July
14, 2014, this court notified Bettina J. Williams by letter that she is the court reporter responsible
for timely filing the reporter’s record and the record had not been filed. Our notice required
Williams to file the record by August 13, 2014, unless appellant had failed to pay or make
arrangements to pay the fee for preparing the record and is not entitled to the record without
paying the fee, in which case Williams was required to file a notice so advising the court no later
than July 24. We have not received a response to our letter and the reporter’s record has not
been filed.

         We order Bettina J. Williams to file the record in this court by August 25, 2014.
Williams is advised that the court will not grant a further extension of time unless she files a
motion that (1) establishes there are extraordinary circumstances that prevent her from timely
filing the record, (2) advises the court of what efforts have been expended to prepare the record
and the status of completion, and (3) provides the court reasonable assurance the record will be
completed and filed by the requested extended deadline.

       We further order the clerk of this court to serve a copy of this order on the trial court. See
TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed”).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court